Exhibit 10.1
SEVERANCE AGREEMENT AND GENERAL RELEASE
     This SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter referred to as
the “Agreement”) is made and entered into by and between EMAGEON INC.
(hereinafter referred to as “Emageon”) and CHARLES A. JETT, JR. (hereinafter
referred to as “Employee”).
     WHEREAS, on August 10, 2004, Employee entered into an Employment Agreement
(the “Employment Agreement”) with Emageon whereby Emageon employed Employee as
Chief Executive Officer; and
     WHEREAS, on July 8, 2008, Employee and Emageon entered into an Amendment to
Employment Agreement; and
     WHEREAS, Emageon has entered into an Agreement and Plan of Merger, dated
February 22, 2009 (as amended or supplemented from time to time, the “Merger
Agreement”), with AMICAS, Inc., a Delaware corporation (“AMICAS”), and AMICAS
Acquisition Corp., a Delaware corporation and a direct wholly-owned subsidiary
of AMICAS (“Merger Sub”), pursuant to which AMICAS and Merger Sub have agreed to
commence a tender offer (the “Offer”) for all of the outstanding shares of
common stock of Emageon (the “Shares”) and, following the consummation of the
Offer, to cause Merger Sub to be merged with and into Emageon, with Emageon as
the surviving corporation (the “Merger”); and
     WHEREAS, Employee and Emageon have, in connection with the Merger
Agreement, the Offer and the Merger, mutually agreed to terminate Employee’s
employment with Emageon pursuant to the terms of the Employment Agreement; and
     WHEREAS, Employer and Employee desire to enter into this Agreement to
recite the terms of Employee’s separation and to resolve any potential disputes
and release any potential claims held by the parties as of the date hereof.
     NOW, THEREFORE, Emageon and Employee agree as follows:

1.   Termination of Employment. Employee’s employment with Emageon shall be
terminated effective as of the date on which the Minimum Tender Condition (as
defined in the Merger Agreement) shall have been satisfied and Merger Sub shall
have accepted for purchase and paid for the Shares tendered (and not withdrawn)
pursuant to the Offer (the “Separation Date”); provided, that if the Separation
Date has not occurred by the Outside Date (as defined in the Merger Agreement),
this Agreement shall become void. Employee acknowledges that, as of the
Separation Date, his employment relationship with Emageon will be permanently
severed and that Emageon has no obligation to rehire or re-employ him in the
future.   2.   Payment for Accrued Salary. Employee shall receive payment for
all of his base salary and any accrued and unused vacation through the
Separation Date, less all applicable statutory withholdings and deductions, in
accordance with Emageon’s usual practice for making salary payments to
employees. Employee acknowledges that he is entitled to no additional payments
for earned salary or accrued but unused vacation time except as set forth in
this Agreement.   3.   Severance Benefits. In consideration of the promises set
forth herein, upon the execution of this Agreement and the expiration of the
revocation period described in Section 16(5) below, Emageon agrees to provide
Employee with the following severance benefits:

 



--------------------------------------------------------------------------------



 



  (a)   Emageon shall pay Employee as a lump sum the amount of $1,235,500 less
all applicable statutory withholdings and deductions, which is the equivalent of
(1) Employee’s monthly base salary plus one-twelfth (1/12) of Employee’s target
annual bonus, multiplied by (ii) twenty-four (24) months; and     (b)   Emageon
shall pay Employee as a lump sum (i) the amount of $23,203.44, which is
equivalent to the cost for Employee to maintain continuing family health and
dental insurance for twenty-four (24) months pursuant to an election of coverage
under the Consolidated Omnibus Benefits Reconciliation Act of 1985, less the
Employee’s share of insurance benefits under Emageon’s current benefit plans;
(ii) the amount of $8,000 with respect to life insurance coverage; and (iii) the
amount of $33,942.31 for accrued, but unused vacation; and     (c)   Employee
will become fully vested in all stock options, stock appreciation rights,
restricted stock and restricted stock units held by Employee as of the
Separation Date, subject to the terms and conditions of the plan and award
agreements with respect thereto.

    Employee hereby acknowledges that the severance benefits provided for herein
are conditioned upon his execution of and compliance with this Agreement and
constitute value to which he is not already entitled. Employee further
acknowledges that he is entitled to no additional severance benefits.       The
severance benefits provided in this Section are payable to the Employee within
10 days after his Separation Date; provided that in all events such amounts
shall be paid no later than the later of (a) the end of the calendar year in
which the Separation Date occurs, or (b) the 15th day of the third calendar
month following such specified date, and provided further that the Employee is
not permitted to designate the taxable year of the payment. Accordingly, it is
the intent of Emageon that all payments payable to the Employee pursuant to this
Section shall be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) as short-term deferrals. However, if Emageon reasonably
determines that any payment to Employee pursuant to this Agreement is not exempt
as a short-term deferral and must be delayed for six-months to avoid a violation
of Code Section 409A(a)(2)(B), such payment shall be paid on the next business
day following the six-month anniversary of the Employee’s Separation Date.   3A.
  Excise Tax Gross Up Payment.

  (a)   In the event it shall be determined that any payment or distribution by
Emageon to or for the benefit of Employee (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 3A (a “Payment”) would be subject to the excise tax imposed
by Code Section 4999 or any interest or penalties are incurred by Employee with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Employee shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

2



--------------------------------------------------------------------------------



 



  (b)   Subject to the provisions of Section 3A(c), all determinations required
to be made under this Section 3A, including whether and when a Gross-Up Payment
is required and the amount of such Gross-Up Payment and the assumptions to be
used in arriving at such determination, shall be made by a certified public
accounting firm selected by Employee (other than the Emageon’s regular
accounting firm) and reasonably acceptable to Emageon (the “Accounting Firm”)
which shall provide detailed supporting calculations both to Emageon and
Employee within 15 business days of the receipt of notice from Employee that
there has been a Payment, or such earlier time as is reasonably requested by
Emageon. All fees and expenses of the Accounting Firm shall be borne solely by
Emageon. Any Gross-Up Payment, as determined pursuant to this Section 3A, shall
be paid by Emageon to Employee within five days of the receipt of the Accounting
Firm’s determination. Any determination by the Accounting Firm shall be binding
upon Emageon and Employee. As a result of the uncertainty in the application of
Code Section 4999 at the time of the initial determination by the Accounting
Firm hereunder, it is possible that Gross-Up Payments which will not have been
made by Emageon should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Emageon
exhausts its remedies pursuant to Section 3A(c) and Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Emageon to or for the benefit of
Employee.     (c)   Employee shall notify Emageon in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by
Emageon of a Gross-Up Payment (or an additional Gross-Up Payment). Such
notification shall be given as soon as practicable but no later than ten
business days after Employee is informed in writing of such claim and shall
apprise Emageon of the nature of such claim and the date on which such claim is
requested to be paid. Employee shall not pay such claim prior to the expiration
of the 30-day period following the date on which he gives such notice to Emageon
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If Emageon notifies Employee in writing prior to
the expiration of such period that it desires to contest such claim, Employee
shall: (1) give Emageon any information reasonably requested by Emageon relating
to such claim, (2) take such action in connection with contesting such claim as
Emageon shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Emageon, (3) cooperate with Emageon in good
faith in order effectively to contest such claim, and (4) permit Emageon to
participate in any proceedings relating to such claim; provided, however, that
Emageon shall bear and pay directly all costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold Employee harmless, on an after-tax basis, for any Excise Tax
or income tax (including interest and penalties with respect thereto) imposed as
a result of such representation and payment of costs and expenses. Without
limitation of the foregoing provisions of this Section 3A(c), Emageon shall
control all proceedings taken in connection with such contest (to the extent
applicable to the Excise Tax and the Gross-Up Payment) and, at its sole option,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim and may, at
its sole option, either direct Employee to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and Employee agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as Emageon
shall determine; provided,

3



--------------------------------------------------------------------------------



 



      however, that if Emageon directs Employee to pay such claim and sue for a
refund, Emageon shall, if permitted by law, advance the amount of such payment
to Employee, on an interest-free basis and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, Emageon’s control of the contest shall be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and Employee
shall be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.     (d)  
If, after the receipt by Employee of an amount advanced by Emageon pursuant to
Section 3A(c), Employee becomes entitled to receive any refund with respect to
such claim, Employee shall (subject to Emageon’s complying with the requirements
of Section 3A(c) promptly pay to Emageon the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto). If,
after the receipt by Employee of an amount advanced by Emageon pursuant to
Section 3A(c), a determination is made that Employee shall not be entitled to
any refund with respect to such claim and Emageon does not notify Employee in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of the Gross-Up Payment required to be paid.  
  (e)   Notwithstanding the other provisions of this Section 3A, (i) each
Gross-Up Payment required to be made by Emageon to Employee hereunder and each
repayment of a Gross-Up Payment required to be made by Employee to Emageon
hereunder shall be paid no later than the end of the calendar year next
following the calendar year in which Employee remits the corresponding taxes to
the Internal Revenue Service, (ii) each reimbursement of expenses related to a
tax audit or litigation addressing the existence or amount of a tax liability
required to be made by Emageon to Employee hereunder and each repayment of such
a reimbursement required to be made by Employee to Emageon hereunder shall be
paid no later than the end of the calendar year next following the calendar year
in which Employee remits to the Internal Revenue Service the taxes that are the
subject of the audit or litigation or, where as a result of the audit or
litigation no taxes are due or are remitted but other reimbursable costs and/or
expenses have been incurred, the end of the calendar year following the calendar
year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation, and (iii) to the extent that
any portion of the Gross-Up Payment relates to payments that were triggered by
the Employee’s “separation from service” within the meaning of Code
Section 409A(a)(2)(A)(i), payment of such portion of the Gross-Up Payment which
constitutes a “deferral of compensation” within the meaning of Code Section 409A
and is not deemed to be payable upon another permissible payment date under Code
Section 409A shall be delayed until the date that is six (6) months after the
Employee’s Separation Date (provided if the Employee dies after his Separation
Date but before the Gross-Up Payment is made, it will be paid to his estate as a
lump sum and without regard to any six-month delay that otherwise applies to
specified employees).

4.   Release of Claims. You hereby agree and acknowledge that by signing this
Agreement, and for other good and valuable consideration provided for in this
Agreement, you are waiving and

4



--------------------------------------------------------------------------------



 



    releasing your right to assert any form of legal claim against the Company1
whatsoever for any alleged action, inaction or circumstance existing or arising
from the beginning of time through the Separation Date. Your waiver and release
herein is intended to bar any form of legal claim, charge, complaint or any
other form of action (jointly referred to as “Claims”) against the Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys fees and any other costs) against the Company, for any
alleged action, inaction or circumstance existing or arising through the
Separation Date.       Without limiting the foregoing general waiver and
release, you specifically waive and release the Company from any Claim arising
from or related to your employment relationship with the Company or the
termination thereof, including, without limitation:

  (a)   Claims under any local, state or federal discrimination, fair employment
practices or other employment related statute, regulation or executive order (as
they may have been amended through the Effective Date) prohibiting
discrimination or harassment based upon any protected status including, without
limitation, race, religion, national origin, age, gender, marital status,
disability, veteran status or sexual orientation. Without limitation,
specifically included in this paragraph are any Claims arising under the federal
Age Discrimination in Employment Act (the “ADEA”), the Older Workers Benefit
Protection Act, the Civil Rights Act of 1866 and 1871, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the
Americans With Disabilities Act, the Alabama Age Discrimination Act, the Alabama
Whistleblower Protection Law and any similar Alabama or other state statute or
local law;     (b)   Claims under any other state, federal or local employment
related statute, regulation or executive order (as they may have been amended
through the Effective Date) relating to wages, hours or any other terms and
conditions of employment. Without limitation, specifically included in this
paragraph are any Claims arising under the Fair Labor Standards Act, the
National Labor Relations Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and any similar Alabama or other state
statute or local law;     (c)   Claims under any state, federal, local or common
law theory including, without limitation, wrongful discharge, breach of express
or implied contract, promissory estoppel, unjust enrichment, breach of a
covenant of good faith and fair dealing, violation of public policy, defamation,
interference with contractual relations, intentional or negligent infliction of
emotional distress, invasion of privacy, misrepresentation, deceit, fraud or
negligence or any claim to attorneys’ fees under any applicable statute or
common law theory of recovery; and     (d)   Any other Claim arising under
state, federal or local law.

 

1   For the purposes of this section, the parties agree that the term “Company”
shall include Emageon Inc.., its divisions, affiliates, parents and
subsidiaries, and its and their respective officers, directors, shareholders,
owners, employees, attorneys, agents and assigns.

5



--------------------------------------------------------------------------------



 



    You explicitly acknowledge that because you are over forty (40) years of
age, you have specific rights under the ADEA, which prohibits discrimination on
the basis of age, and that the releases set forth in this section are intended
to release any right that you may have to file a claim against the Company
alleging discrimination on the basis of age.       Notwithstanding the
foregoing, this section does not: (x) release the Company from any obligation
expressly set forth in this Agreement or the Merger Agreement or from any
obligation, including without limitation obligations under the Workers
Compensation laws, which as a matter of law cannot be released; (y) prohibit you
from filing a charge with the Equal Employment Opportunity Commission (“EEOC”);
(z) prohibit you from participating in an investigation or proceeding by the
EEOC or any comparable state or local agency.       Your waiver and release,
however, are intended to be a complete bar to any recovery or personal benefit
by or to you with respect to any claim whatsoever, including those raised
through a charge with the EEOC, except those which, as a matter of law, cannot
be released. In the event that you successfully challenge the validity of the
release with respect to the ADEA, the Company or any affected party sought to be
released hereunder may seek recovery from you of all amounts paid and the cost
of any benefits provided pursuant to this Agreement. Nothing in this Agreement,
however, shall limit the right of the Company or any affected party sought to be
released hereunder to seek immediate dismissal of a charge on the basis that
your signing of this Agreement constitutes a full release of any rights you
might otherwise have to pursue the charge.       As of the Separation Date,
Emageon hereby releases all claims of whatever nature that it may have against
Employee which arise out of or are in any manner based upon or related to the
employment relationship between Employee and Emageon, and the conclusion of that
relationship. This waiver and release does not affect those rights or claims
which arise after its execution.   5.   No Guarantee of Tax Consequences.
Notwithstanding any other provision of this Agreement, except for as set forth
in Section 3A hereof, Emageon makes no guarantee of any tax consequences with
respect to any payments hereunder including, without limitation, under
Section 409A of the Code.   6.   Other Agreements. Employee understands that the
agreements that he has signed with Emageon concerning confidentiality,
non-solicitation, security, return of property, ownership of inventions and
intellectual property, and the like (including, but not limited to, the
restrictive covenants set forth in Section 7 of the Employment Agreement) are
not superseded by this Agreement, and that the terms of such agreements
providing protections to Emageon or imposing obligations on Employee following
his separation from employment with Emageon shall remain in full force and
effect according to their terms after his separation from employment with
Emageon.   7.   No Admission. Neither this Agreement nor any act taken by
Emageon or Employee pursuant to this Agreement shall be construed as an
admission of liability or wrongdoing of any kind by Emageon or Employee.   8.  
Confidentiality. This Agreement and all of its terms and provisions are strictly
confidential and shall not be divulged by the Employee or disclosed in any way
to any person other than the Employee’s spouse, tax advisor(s) or legal
advisor(s), and the Employee will protect the confidentiality of this Agreement
in all regards. Employee agrees and understands that a breach of this
confidentiality provision will be grounds entitling Emageon to the return of the
severance payment recited in Section 3(a) hereinabove and for damages resulting
from any harm to

6



--------------------------------------------------------------------------------



 



    Emageon including, but not limited to, Emageon’s reasonable attorneys’ fees
in connection therewith; provided, that the restrictions imposed by this section
shall not be applicable with respect to any portion of this Agreement described
in or filed as an exhibit to any disclosure document of Emageon filed with the
Securities & Exchange Commission and made available to the general public.   9.
  Neutral Reference. If Employee seeks an employment reference from Emageon, he
should direct any such request to the Vice-President of Human Resources for
Emageon. Emageon agrees that it will provide a neutral reference consisting only
of Employee’s dates of employment and positions held at Emageon.   10.  
Non-Disparagement. Employee agrees not to make false, misleading or disparaging
statements regarding Emageon, its management (including individual executives or
managers) or practices, and agrees not to take any action that disrupts or
impairs Emageon’s normal, ongoing business operations, or that harms Emageon’s
reputation with its employees, customers, suppliers, or the public. Emageon
agrees not to make false, misleading or disparaging statements regarding
Employee or that harms Employee’s reputation with potential employers or the
public. Employee and Emageon understand that the foregoing provision does not
apply on occasions when Employee or Emageon (or any of its directors, officers,
agents, employees, or consultants) is subpoenaed or ordered by a court or other
governmental authority to testify or give evidence and must, of course, respond
truthfully, or to conduct otherwise protected by the Sarbanes-Oxley Act.   11.  
Indemnification. Emageon shall indemnify Employee and hold Employee harmless
from and against any claim, loss or cause of action arising from or out of
Employee’s performance as an officer, director or employee of Emageon or any of
its subsidiaries or other affiliates or in any other capacity, including any
fiduciary capacity, in which Employee served at Emageon during the term of his
employment, in each case to the maximum extent permitted by law, pursuant to
Employee’s Employment Agreement, under Emageon’s Certificate of Incorporation
and By-Laws, and in accordance with Emageon’s Directors & Officers Insurance
Policy (the “Governing Documents”), provided that in no event shall the
protection afforded to Employee be less than that afforded under the Governing
Documents as in effect on the initial effective date of his Employment Agreement
except for changes mandated by law.   12.   Entire Agreement. This document
constitutes the complete and entire agreement between the parties with respect
to Employee’s termination from employment with Emageon. Notwithstanding the
foregoing statement, as provided in Section 6 of this Agreement, this Agreement
does not supersede or extinguish the covenants entered into by Employee in
Section 7 of his Employment Agreement.   13.   Severability. If any provision of
this Agreement is held invalid or unenforceable by a court of competent
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.   14.   Amendments. This Agreement shall not be
modified or amended except by a writing signed by all parties.   15.   Governing
Law. To the extent state law is not preempted by applicable federal law, this
Agreement shall be governed by, construed and enforced in accordance with the
laws of the State of Alabama.

7



--------------------------------------------------------------------------------



 



16.   Acknowledgments. Prior to signing this Agreement Employee acknowledges the
following: (1) he has read this Agreement, understands its meaning and intent
and freely and voluntarily agrees to its terms and conditions; (2) he has not
relied on any statements or representations made by Emageon other than those
contained in this Agreement; (3) he has been advised in writing by Emageon to
consult with an attorney before signing this Agreement; (4) he has been given
21 days from the date he received this Agreement to consider it; (5) he may
revoke this agreement within 7 days after the date that he signs it by sending
written notice to the General Counsel of Emageon at 1200 Corporate Drive,
Suite 200, Birmingham, Alabama 35242, stating his intention to revoke the
Agreement; (6) if he does revoke this Agreement, neither Emageon nor Employee
will be bound by any of the obligations stated in this Agreement or have any
rights under this Agreement; and (7) this Agreement does not become effective
(the “Effective Date”) until the day after his right to revoke has expired.

[SIGNATURE PAGE FOLLOWS]

8



--------------------------------------------------------------------------------



 



Emageon, by and through its duly authorized officers, and Employee have caused
this Agreement to be executed on the date(s) set forth below.

                  Employee:            
 
                /s/ Charles A. Jett, Jr.       February 23, 2009    
 
     
 
    Charles A. Jett, Jr.       Date    
 
                Emageon:            
 
                EMAGEON INC.            
 
               
By:
  /s/ John W. Wilhoite        February 23, 2009     
 
 
 
     
 
   
 
  John W. Wilhoite       Date    
 
  Its: Chief Financial Officer            

9